Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 1 of 26 PageID #: 2341




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Wheeling


  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID VANCE,
  ROXY VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individuafly
  and on behalf of a class of all
  persons and entities similarly situated,

                              Plaintiffs,

                v.                                         Civil Action NO. 5:17-CV-179
                                                           Judge Bailey

  DIRECW, LLC,

                              Defendant.


                 ORDER DENYING MOTION TO COMPEL ARBITRATION

         “In 2012, Diana Mey entered into a cell-phone service contract with AT & T Mobility

  in which she agreed to arbitrate ‘all disputes and claims’ with AT & T Mobility and its

  ‘subsidiaries, affiliates, agents, employees, predecessors in interest, successors, and

  assigns.’ Three years later, AT & T Inc.   —   AT & T Mobility’s parent company   —   acquired

  DIRECTV, which provides satellite television service, not cell-phone service, and is now

  connected to AT & T Mobility only by virtue of their shared corporate ownership.” Mey v.

  DIRECW, LLC, 971 F.3d 284, 295 (4th Cir. 2020) (Harris, J., dissenting).




                                                 1
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 2 of 26 PageID #: 2342




             “Some years after that, Mey sued DIRECTV for making unwanted telemarketing

  calls advertising its satellite television service. DIRECW moved to compel arbitration. It

  did not claim that Mey ever had been a DIRECW customer, or had signed any contract

  with DIRECTV containing an arbitration clause. Instead, DIRECTV relied on Mey’s 2012

  cell-phone service agreement with AT & T Mobility, arguing that once DIRECTV became

  a corporate ‘affiliate’ of AT & T Mobility in 2015, that agreement bound Mey to arbitrate ‘all

  disputes and claims’ against DIRECTV, as well.” Id.

             Pending before this Court is Defendant DIRECTV, LLC’s Motion to Compel

  Arbitration and to Stay Litigation and Supporting Memorandum of Law [Doc. 151,1 filed

  February 16, 2018. By Order entered April 25, 2018, this Court denied the motion to

  compel arbitration [Doc. 28J. DIRECTV appealed to the United States Court of Appeals

  for the Fourth Circuit, which by opinion filed August 7, 2020, vacated this Court’s decision

  and remanded the case to this Court. See Mey v. DIREC TV, LLC, 971 F.3d 284 (4th Cir.

  2020). In its decision, the Fourth Circuit noted this Court had recognized that a construction

  of the arbitration clause that did “not so limit the scope of the arbitration clause would be

  unconscionably overbroad.” Id. at 295. But because this Court did not address the

  unconscionability issue in further detail, the Fourth Circuit remanded for consideration of

  that issue in the first instance. At DIRECTV’s urging, the Fourth Circuit added that this

  Court could consider whether Mey had waived any unconscionability challenge in the

  parties’ initial briefing on the motion to compel.


         1
          Also pending is DIRECTV, LLC’s Partial Motion to Dismiss Pursuant to Federal
  Rule of Civil Procedure 12(b)(2) and 12(b)(6) [Doc. 183], which will be addressed in a
  separate opinion.

                                                2
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 3 of 26 PageID #: 2343




         DIRECTV argues that the plaintiffs have waived the issue. This Court cannot agree.

  A party is not foreclosed from raising issues at a later stage in a proceeding where those

  issues are relevant and all parties have notice. That is because the doctrine of forfeiture

  is designed with only one goal in mind: to ensure that parties cannot spring unexpected

  arguments on one another, long into discovery or on the eve of trial, to one another’s

  disadvantage. See Smith v. Sushka, 117 F.3d 965, 969(6th Cir. 1997); Peterson v. Air

  Line Pilots Ass’n, Int’l, 759 F.2d 1161, 1164 (4th Cir. 1985). The decision whetherto

  address this question falls entirely within this Court’s discretion. See Ciawson v. FedEx

  Ground Package Sys., inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006) (noting that a district

  court’s decision to consider arguments is ‘discretionary”).

         ‘When a party could have raised an argument in his initial appeal, and failed to do

  so, he has generally waived his right to raise that argument on remand or on appeal from

  remand.” Labor Relations Div. of Constr. indus. ofMass, Inc. v. Teamsters Local 379,

  156 F.3d 13, 17(1st Cir. 1998).

         But that principle does not extend to appellees. “[A]ppellate courts should not

  enforce the [waiver] rule punitively against appellees, because that would motivate

  appellees to raise every possible alternative ground and to file every conceivable protective

  cross-appeal, thereby needlessly increasing the scope and complexity of initial appeals.”

  Kesslerv. Nat? Enters., Inc., 203 F.3d 1058, 1059 (8th Cir. 2000). See also Crockery.

  Piedmont Aviation, Inc., 49 F.3d 735, 740 (D.C. Cir. 1995) (“[F]orcing appellees to put

  forth every conceivable alternative ground foraffirmance might increase the complexity and

  scope of appeals more than it would streamline the progress of the litigation.”).



                                               3
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 4 of 26 PageID #: 2344




         Section 2 of the Federal Arbitration Act provides that:

         A written provision in any maritime transaction or a contract evidencing a

         transaction involving commerce to settle by arbitration a controversy

         thereafter arising out of such contract or transaction, or the refusal to

         perform the whole or any part thereof, or an agreement in writing to submit

         to arbitration an existing controversy arising out of such a contract,

         transaction, or refusal, shall be valid, irrevocable, and enforceable, save

         upon such grounds as exist at law or in equity for the revocation of any

         contract.

  9 U.S.C.   § 2 (emphasis added).
         The statutory phrase “arising out of such contract” has been broadened to provide

  applicability when the claim has “a significant relationship to the contract” or “at least ‘touch

  matters’ related to [it].” David Horton, Infinite Arbitration Clauses, 168 U. Pa. L. Rev.

  633, 652 (2020) (citing Jones v. Halliburton Co., 583 F.3d 228, 235 (5th Cir. 2009) and

  Snyderv. CACH, LLC, 2016 WL 6662675, at 11, n.13 (D. Haw. Nov. 10, 2016)).

         “Shortly afterthe dawn of the new millennium, arbitration clauses metastasized. For

  one, companies stopped confining their provisions to claims that ‘arose out of or related

  to’ the container contract.    For example, when AT&T acquired Cingular and formed

  Mobility—an entity that boasts almost 147,000,000 customers--it revamped its arbitration

  clause to cover ‘all disputes and claims.’ Sprint soon followed suit, changing its 70,000,000

  arbitration provisions to cover ‘ANY (we really mean ANY) disagreements.’” Id. at 657

  (footnotes omitted).



                                                 4
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 5 of 26 PageID #: 2345




         Professor Horton calls arbitration clauses such as the one in the present case

  “infinite” arbitration agreements. According to Horton:

         Infinite arbitration clauses exhibit one or more of the following characteristics.

         First, they are “not limited to disputes arising from or related to the

         transaction or contract at issue.” For instance, Wells Fargo’s customers

         agree to arbitrate “[aJny unresolved disagreement,” and Steiner’s arbitration

         clause covers ‘all disputes, claims or controversies whatsoever.” Thus,

         infinite provisions attempt to govern conduct that has nothing to do with the

         original transaction, such as sexual harassment after the purchase of

         household goods or “a punch in the nose during a dispute over medical

         billingS” Second, infinite clauses extend beyond the original contractual

         partners. Like Mobility’s Customer Agreement--which applies to the parties’

         “subsidiaries, affiliates, agents, employees, predecessors in interest,

         successors, and assigns, as well as all authorized or unauthorized users”--

         infinite clauses govern all persons or entities with a connection to the

         container contract. Third, infinite provisions have no sunset date. Although

        the common law condemns perpetual contracts, infinite clauses “survive the

        closing of [an] account or termination of any service.”
               *       *      *




        They are less a contractual provision and more a kind of arbitration

        servitude.

  Id. at 639—40 (footnotes omitted).



                                                5
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 6 of 26 PageID #: 2346




         According to Professor Horton:

         Section 2, the FAA’s centerpiece, instructs courts to enforce a provision “in

         any   ...   contract ...to settle by arbitration a controversy thereafter arising out

         of such contract.” Thus, the statute imposes what I call the “contractual

         nexus” requirement: it only governs disputes that are tied to in some

         meaningful way to the parties’ agreement.

                     This boundary was no accident. Congress modeled the FAA on New

         York’s pioneering 1920 arbitration statute. However, New York’s version of

         § 2 applied across the board to any lawsuit “arising between the parties to
         the contract.” In contrast, federal lawmakers chose to narrow the FAA to

         cases that were tethered to the container contract. Likewise, one draft of the

         FAA applied to any controversies that were merely grounded in the parties’

         general “transaction[s].”        Yet Congress ultimately deleted this phrase,

         reinforcing the necessity of a contractual nexus. Therefore, because the

         FAA’s vigorous pro-arbitration policies often do not apply to ultra-broad

         arbitration clauses, courts can continue to find that they are unconscionable,

         construe them against the drafter, or hold that they exceed a person’s

         reasonable expectations.

  Id. at 643 (footnotes omitted).

         Focusing on the issue of unconscionability, it is clear that the issue is to be decided

  under West Virginia law. Whether a contract is valid and enforceable is governed by the

  contract formation and interpretation principles of the forum state. Goodwin v. Branch



                                                    6
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 7 of 26 PageID #: 2347




  Banking & Trust Co., 2017 WL 960028, at *2 (S.D. W.Va. Mar. 10, 2017) (Berger, J)

  (citing Cara’s Notions, Inc. v. Hallmark Cards, Inc., 140 F.3d 566, 569(4th Cir. 1998)).

          Under West Virginia law, a contract provision that is unconscionable is

  unenforceable. ‘West Virginia’s traditional unconscionability doctrine.., requires a showing

  of both substantive unconscionability, or unfairness in the contract itself, and procedural

  unconscionability, or unfairness in the bargaining process.’ McFarland v. Wells Fargo

  Bank, N.A., 810 F.3d 273, 277 (4th Cir. 2016) (citing Brown v. Genesis Healthcare

  Corp., 229 W.Va. 382, [386,] 729 S.E.2d 217, 221 (2012) [(“Brown II’)]).             ‘To be

  unenforceable, a contract term must—at least in some small measure—be both

  procedurally and substantively unconscionable.’ Dan Ryan Builders, Inc. v. Nelson, 230

  W.Va. 281, [289,] 737 S.E.2d 550, 558 (2012) (internal quotation marks omitted).

  ‘However, both need not be present to the same degree. Courts should apply a “sliding

  scale” in making this determination: the more substantively oppressive the contract term,

  the less evidence of procedural unconscionability is required to come to the conclusion that

  the clause is unenforceable.’ State ex rel. Richmond Am. Homes of W.Va., Inc. v.

  Sanders, 228 W.Va. 125, [136,] 717 S.E.2d 909, 920 (2011).”           Goodwin v. Branch

  Banking & Trust Co., 699 F. App’x 274, 275—76 (4th Cir. 2017).

         “[A] determination of unconscionability must focus on the relative positions of the

  parties, the adequacy of the bargaining position, the meaningful alternatives available to

  the plaintiff, and the existence of unfair terms in the contract.’ Quicken Loans, Inc. v.

  Brown, 230 W.Va. 306, [323,] 737 S.E.2d 640, 657 (2012) (internal quotation marks

  omitted). The foundation fora claim of unconscionability is ‘gross inadequacy in bargaining



                                               7
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 8 of 26 PageID #: 2348




  power combined with terms unreasonably favorable to the stronger party.’ State ex rel.

  AT&T Mobility, LLC v. Wilson, 226 W.Va, 572, [578,] 703 S.E.2d 543, 549 (2010)

  (internal quotation marks omitted). ‘Unconscionability has generally been recognized to

  include an absence of meaningful choice on the part of one of the parties together with

  contract terms which are unreasonably favorable to the other party.’ Brown, 729 S.E.2d

  at 391   .“   Goodwin, 699 F. App’x at 275—76.

           “In West Virginia, unconscionability provides a defense against enforcement of a

  contract. An ‘overall and gross imbalance, one-sidedness or lop-sidedness’ may support

  a finding of unconscionability, ‘taking into consideration all of the facts and circumstances

  of a particular case.’ Syl. Pt. 4, Brown v. Genesis Healthcare Corp., [229 W.Va. 382,]

  729 S.E.2d 217, 220—22 (2012). Factors include ‘the relative positions of the parties, the

  adequacy of the bargaining position, the meaningful alternatives available to the plaintiff,

  and the existence of unfair terms in the contract.’ Id. at Syl. Pt. 6 (internal quotation marks

  and citations omitted). The party challenging a contract provision for unconscionability

  bears the burden of proof on that issue. NationstarMoflg., LLC v. West, 237 W.Va. 84,

  [88,] 785 S.E.2d 634, 638 (2016) (citing Brown [ex reL Brown v. Genesis HeaIthcare

  Corp., 228 W.Va. 646, 724 S.E.2d 250, 284 (2011) (“Brown               r)]);   U.S. ex rel. TBI

  Investments, Inc. v. BrooAlexa, LLC, 119 F. Supp. 3d 512, 528 (S.D. W.Va. 2015)

  (Johnston, J.) (same).” Goodwin, 2017 WL 960028, at *2.

           “Furthermore, the West Virginia Supreme Court cautioned courts to scrutinize

  contracts of adhesion carefully, particularly to the extent they include provisions that would

  deter enforcement and vindication of rights, protections, relief, and remedies otherwise



                                                8
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 9 of 26 PageID #: 2349




  available under the law. [Brown II,] at Syl. Pt. 13. ‘A contract of adhesion should receive

  greater scrutiny than a contract with bargained4or terms to determine if it imposes terms

  that are oppressive, unconscionable or beyond the reasonable expectations of an ordinary

  person.’ Id. at Syl. Pt. 11.” Id. at *3

          However, ‘finding that there is an adhesion contract is the beginning point for

  analysis, not the end of it; what courts aim at doing is distinguishing good adhesion

  contracts which should be enforced from bad adhesion contracts which should not.’ State

  ex ret Ocwen Loan Servicing, LLC v. Webster, [232 W.Va. 341, 358,] 752 S.E.2d 372,

  389 (2013) (quoting from State ex rel. Dunlap v. Berger, [211 W.Va. 549, 557,] 567

  S.E.2d 265,273(2002)). As discussed above, West Virginia precedent requires that both

  procedural and substantive unconscionability be present, but not necessarily to the same

  degree. Courts must consider all circumstances to appropriately weigh whether a contract

  provision is so unconscionable that it cannot be enforced.” Id. at *4

          “Procedural unconscionability is concerned with inequities, improprieties, or

  unfairness in the bargaining process and formation of the contract.             Procedural

  unconscionability involves a variety of inadequacies that results in the lack of a real and

  voluntary meeting of the minds of the parties, considering all the circumstances

  surrounding the transaction. These inadequacies include, but are not limited to, the age,

  literacy, or lack of sophistication of a party; hidden or unduly complex contract terms; the

  adhesive nature of the contract; and the manner and setting in which the contract was

  formed, including whether each party had a reasonable opportunity to understand the

  terms of the contract.” Syl. Pt. 10, Brown II.



                                               9
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 10 of 26 PageID #: 2350




          Substantive unconscionability involves unfairness in the contract itself and whether

   a contract term is one-sided and will have an overly harsh effect on the disadvantaged

   party. The factors to be weighed in assessing substantive unconscionability vary with the

   content of the agreement.       Generally,    courts   should consider the commercial

   reasonableness of the contract terms, the purpose and effect of the terms, the allocation

   of the risks between the parties, and public policy concerns.” Syl. Pt. 12, Brown II.

          There can be no contract if there is one of these essential elements upon which the

   minds of the parties are not in agreement.” Syl. Pt. 3, Dan Ryan Builders, Inc.   i’.   Nelson,

   230 W.Va. 281, 737 S.E.2d 550 (2012) (quoting Syl. Pt. 5, Virginian Export Coal Co. v.

   Rowland Land Co., 100 W.Va. 559, 131 S.E. 253 (1926)). As stated another way,               [A]

   party cannot be required to submit to arbitration any dispute which he has not agreed so

  to submit.”   Mey v. DIRECTV, LLC, 971 F.3d 284, 292 (4th Cir. 2020) (citing Am.

   Recovery Corp. v. Computerized Thermal Imaging, Inc., 96 F.3d 88, 92(4th Cir. 1996))

  (in turn quoting United Steelworkers ofAm. v. Warrior& Gulf Navigation Co., 363 U.S.

  574, 582 (1960)).

         Whether a contract is unconscionable is an issue to be decided by the Court. Syl.

   Pt. 7, Brown II (“Unconscionability is an equitable principle, and the determination of

  whether a contract or a provision therein is unconscionable should be made by the court.’

  Syllabus Point 1, Troy Mining Corp. v. ltmann Coal Co., 176 W.Va. 599, 346 S.E.2d 749

  (1986).”).

         Turning to the contract at issue in this case, this Court finds the same to be

  procedurally unconscionable.      It is clearly a contract of adhesion.       In terms of



                                                10
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 11 of 26 PageID #: 2351




   sophistication, there is a huge imbalance between the AT&T conglomerate and Ms. Mey.

   Ms. Mey may be somewhat knowledgeable as to the TCPA, but there is no reason to

   believe that she has expertise in arbitration clauses.

          Furthermore, the arbitration provision was a non-negotiable term” that Mey was not

   permitted to opt out of or alter if she wanted to obtain AT&T Mobility service. See State

   exreL Richmond Am. Homes v. Sanders, 228 W.Va. 125, 136—38, 717 S.E.2d 909,

   920—22 (2011).

          AT&T Mobility presented an ordinary wireless consumer—one who was not even

   an account holder herself—with a small electronic pinpad device, which displayed a few

   lines of AT&T’s Wireless Customer Agreement at a time. Theoretically, Ms. Mey could

   have clicked through each of these screens, or she could have clicked a button at the

   bottom that skipped straight to an acknowledgment screen. Once at the acknowledgment

   screen, if she wanted to obtain her line of service, she was required to sign her name

   under an acknowledgment indicating that she had “reviewed and agree[d]” to the Wireless

   Customer Agreement terms and conditions, “including limitation of liability and arbitration

   provisions.” She was then required to click a box marked “I Accept.” At that point, Ms. Mey

   was now irrevocably locked in to face demands that she arbitrate any dispute arising out

   of any relationship with virtually any of AT&T Mobility’s corporate cousins—a list that could,

   overtime, comprise AT&T Mobility’s current competitors or not-yet created subsidiaries.

          “‘Generally speaking, there are two judicially imposed limitations on the enforcement

   of adhesion contracts or provisions thereof. The first is that such a contract or provision

   which does not fall within the reasonable expectations of the weaker or “adhering” party

   will not be enforced against him. The second—a principle of equity applicable to all

                                                11
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 12 of 26 PageID #: 2352




   contracts generally—is that a contract or provision, even if consistent with the reasonable

   expectations of the parties, will be denied enforcement if, considered in its context, is

   unduly oppressive or ‘unconscionable.” Subsequent cases have referred to both the

   ‘reasonable expectations’ and the ‘oppressive’ limitations as being aspects of

   unconscionability.” Thompson v. ToilDublin, LLC, 165 Cal. App. 4th 1360,1372,81 Cal.

   Rptr. 3d 736, 745 (2008) (citations omitted).

          Turning to the substantive aspect of unconscionability, this Court finds that the

   contract is unconscionable as well.      In determining the issue, West Virginia courts

   “examine whether ‘it imposes terms beyond the reasonable expectations of an ordinary

   person, or oppressive or unconscionable terms.” Nationstar Mortg,, LLC v. West, 237

   W.Va. 84, 89, 785 S.E.2d 634, 639 (2016) (quoting Brown I, 228 W.Va. at 683, 724

   S.E.2d at 287 (citation omitted)).

          With regard to adhesion contracts, “customers do not in fact ordinarily understand

   or even read the standard terms. They trust to the good faith of the party using the form

   and to the tacit representation that like terms are being accepted regularly by others

   similarly situated. But they understand that they are assenting to the terms not read or not

   understood, subject to such limitations as the law may impose.” Id. (quoting State ex ret

   Dunlap v. Berger, 211 W.Va. 549, 558, 567 S.E.2d 265, 274 (2002)).

         Customers, having been informed that the contract contains an arbitration clause,

  would rationally expect that the agreement required the arbitration of any issues related to

  that contract.




                                               12
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 13 of 26 PageID #: 2353




         As Judge Harris noted in her dissent in Mey, “[a] reasonable person would have no

  reason to understand ‘affiliate’ as referring to any entity under common ownership with AT

  & T Mobility, at any time and for any reason. Instead, she quite reasonably would assume

  that this term covered entities related to AT & T Mobility by virtue of their participation, in

  some way, in the provision of service under the contract she was signing.” Mey v.

  DIRECTV, LLC, 971 F.3d 284, 298 (4th Cir. 2020) (Harris, J., dissenting) (citing Revitch

  v. DirecTV, LLC, 2018 WL 4030550, at *12_la (N.D. Cal. Aug. 23, 2018)).

         Later in her dissent, Judge Harris reiterated that “[n]o reasonable person procuring

  cell-phone service from AT & T Mobility and reading the attendant arbitration clause would

  understand ‘affiliate’ to include any and all future corporate cousins, as yet unidentifiable,

  and regardless of whethertheir relationship with AT & T Mobility would have anything to do

  with the provision of services under her cell-phone contract.” Mey, 971 F.3d at 303.

         Again, Judge Harris stressed that “under those ordinary state-law standards, no

  reasonable AT & T Mobility customer would believe, on signing her arbitration agreement,

  that she was consenting to arbitrate not only with AT & T Mobility but also, and for all time,

  with any entity that ever might share a corporate umbrella with AT & T Mobility. Arbitration

  is, foundationally, ‘a matter of consent,’ Granite Rock, 561 U.S. at 299, and we may not

  foist arbitration on a party who has not agreed to it under cover of a presumption.” Id. at

  304—05.

         As noted in Wexier v. AT & T Corp., 211 F.Supp.3d 500 (E.D. N.Y. 2016),

  construing the same arbitration provision:




                                                13
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 14 of 26 PageID #: 2354




         Notwithstanding the literal meaning of the clause’s language, no reasonable

         person would think that checking a box accepting the ‘terms and conditions”

         necessary to obtain cell phone service would obligate them to arbitrate literally

         every possible dispute he or she might have with the service provider, let

         alone all of the affiliates under AT & T Inc.’s corporate umbrella—including

         those who provide services unrelated to cell phone coverage. Rather, a

         reasonable person would be expressing, at most, an intent to agree to

         arbitrate disputes connected in some way to the service agreement with

         Mobility. As explained above, Wexler’s claims are not so connected. If a

         company wishes to bind its costumers to something broader, it must take

         steps to secure something that a reasonable person would understand as an

         objective expression of his or her agreement.

         Whether framed in terms of unconscionability or contract formation, the end

         result is the same: the arbitration clause is not enforced.

  Wexler, 211 F.Supp.3d at 504—05.

         The absurdity of the breadth of the contract at issue is demonstrated by the

  suggestion that a unhappy customer first call Mobility’s customer service department. “It

  would make little sense for an AT & T Mobility customer to call AT & T Mobility’s customer

  service department to ask for help regarding, for example, a wrongful death claim against

  an employee of DIRECTV      —   a ‘corporate cousin[] at least seven times removed,’ Mey v.

  DirecW, LLC, No. 5:17-CV-179, 2018 WL 7823097, at *5 (N.D. W.Va. Apr. 25, 2018)

  [(Bailey, J.)]. And the process the contract sets out for initiating arbitration reinforces that



                                                14
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 15 of 26 PageID #: 2355




  notion. Section 2.2, which contains the text of the arbitration provision set forth above, also

  directs [a] party who intends to seek arbitration’ to send by certified mail, a written Notice

  of Dispute   ...   addressed to: Office for Dispute Resolution, AT & T, 1025 Lenox Park Blvd.,

  Atlanta, GA 30319.’ It would similarly defy logic for an AT & T Mobility customer to send AT

  & T Mobility a notice that they intend to bring a claim against, for example, HBO     —   another

  corporate cousin       —   for employment discrimination.” Mey, 971 F.3d at 299 (Harris, J.,

  dissenting).

          In addition, the arbitration provision provides that if the customer were to prevail,

  Mobility would pay the attorney fees. To whom dDes a customer look—Mobility, which had

  nothing to do with the issues being arbitrated, or DIRECTV, which is not a party to the

  arbitration provision?

          Furthermore, “[i]f a court, as a matter of law, finds a contract or any clause of a

  contract to be unconscionable, the court may refuse to enforce the contract, enforce the

  remainder of the contract without the unconscionable clause, or limit the application of any

  unconscionable clause to avoid any unconscionable result.” Syl. Pt. 8, Brown II, 229 W.Va.

  382, 729 S.E.2d 217. In a case like this, can the judge void the Mobility contract? If the

  underlying contract is no longer in effect, there is no contract to refuse to enforce or to sever

  from.

          “Given the boundless scope of the arbitration clause in question, construing ‘affiliate’

 to cover entities like DIRECTV would lead to results so absurd that no reasonable person

  could have intended or anticipated that they would follow from her cell-phone service

  agreement. See Revitch, 2018 WL 4030550, at *13; see also, e.g., D’Annunzio v.



                                                  15
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 16 of 26 PageID #: 2356




  Security-Connecticut Life Ins. Co., 186 W.Va. 39, 410 S.E.2d 275, 276         Syl. Pt. 2 (1991)
  (contracts ‘should never be interpreted so as to create an absurd result, but instead should

  receive a reasonable interpretation, consistent with the intent of the parties’).” Mey, 971

  F.3d at 301—02 (Harris, J., dissenting).

         Another factor which this Court has considered is the inequality or lack of real

  mutuality of the contract. An individual who wanted to take a dispute with an AT & T affiliate

  to arbitration, as if that would ever happen, would have no way of knowing that the affiliate

  is subject to an arbitration provision.

         This Court is aware of only three other cases that have considered the breadth of the

  AT & T arbitration provision two of which were decided after the Fourth Circuit’s decision
                                -




  in this case. In all three decisions, the courts refused to enforce the arbitration provision.

         The first is Wexier v. AT & T Corp., 211 F.Supp.3d 500 (E.D. N.Y. 2016).             In

  Wexier, the Court noted that:

         Mobility’s arbitration clause is strikingly broad in two respects.       Wexler

         focuses on the fact that the clause purports to require arbitration of claims

         against third parties affiliated with Mobility. But it is also unusually broad as

        to the subject matter it purports to cover.      Even agreements traditionally

         classified as “broad” because they cover all disputes “arising out        or   or

         “relating to” the underlying agreement evidences only the parties’ intent “to

        have arbitration serve as the primary recourse for disputes connected to

        the agreement containing the clause.” Louis Dreyfus Negoce S.A. v.

        Blystad Shipping & Trading Inc., 252 F.3d 218, 225 (2d Cir.2001)



                                                16
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 17 of 26 PageID #: 2357




        (emphasis added). Mobility’s clause, by contrast, is not limited to disputes

        concerning its service agreement.

               There is, in fact, almost no case law addressing such broad arbitration

        clauses. In AT&T Mobility LLC v. Concepcion, 563          u.s. 333 (2011), the
        Supreme Court dealt with the same clause at issue in this case, but the

        breadth of the clause was not discussed. Rather, the Court held that a rule

        of California contract law deeming class-action waivers unconscionable in

        certain circumstances was preempted by the FAA. See id. at 344 (“Requiring

        the availability of classwide arbitration interferes with fundamental attributes

        of arbitration and thus creates a scheme inconsistent with the FAA.”).

               In In re Jiffy Lube International, Inc., Text Spam Litigation, 847

        F.Supp.2d 1253 (S.D. Cal. 2012), the district court acknowledged

        Concepcion, but nevertheless concluded that an arbitration clause covering

        “any and all disputes” “would clearly be unconscionable.” Id. at 1263. It cited

        Smith v. Steinkamp, 318 F.3d 775 (7th Cir. 2003), in which Judge Posner

        noted the “absurd results” that would follow from an arbitration clause not

        tethered to an underlying agreement:

               [hf Instant Cash murdered Smith in order to discourage defaults

               and her survivors brought a wrongful death suit against Instant

               Cash..., Instant Cash could insist that the wrongful death claim

               be submitted to arbitration. For that matter, if an employee of

               Instant Cash picked Smith’s pocket when she came in to pay



                                              17
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 18 of 26 PageID #: 2358




               back the loan, and Smith sued the employee for conversion, he

               would be entitled to arbitration of her claim. It would make no

               difference that the conversion had occurred in Smith’s home 20

               years after her last transaction with Instant Cash.

        Id. at 777. He opined that such results “might be thought unconscionable”

        Id. at 778, but did not have to address that issue because the agreement was

        susceptible of a construction limiting “the duty to arbitrate to disputes arising

        under ‘this Agreement.’” Id. at 777.

               As far as the parties’ and the Court’s own research has revealed, Jiffy

        Lube is the only case squarely addressing an arbitration clause as broad as

        Mobility’s. The Court agrees with its colleague in the Southern District of

        California that such clauses are cause for concern. And the same absurd

        results that Judge Posner posited would apply here. If Wexier were hit by a

        Mobility delivery van, or if she tripped over a dangerous condition in a Mobility

        store, her tort claim would have to go to arbitration. If she bought shares of

        stock in Mobility and later claimed a decrease in share price was the result of

        corporate malfeasance, her securities-fraud claim would have to go to

        arbitration. And since the arbitration clause purpDrts to survive termination of

        the underlying service agreement, this obligation to arbitrate any claim

        whatsoever against Mobility would last forever. In fact, the absurd results are

        even more absurd than those posited in JiffyLube because the clause would




                                               18
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 19 of 26 PageID #: 2359




         not just cover disputes with Mobility, but would also include any dispute with

         any of Mobility’s affiliates.

                 AT & T objects that these hypothetical scenarios go far beyond the

         actual claim in this case. But as in Steinkamp, nothing in the arbitration

         clause itself makes any distinction based on the type of claim involved. See

         318 F.3d at 777 (“The defendants’ lawyer blanched when confronted with

         such hypothetical cases at oral argument but was unable to suggest a limiting

         principle.”).
                *        *      *




                Although the Court shares the concerns voiced in Jiffy Lube, holding

         that Mobility’s arbitration clause is unconscionably broad would be in tension

        with Concepcion. The Court concludes instead that an arbitration clause that

         is unlimited in scope presents a question of contract formation.

  Wexier, 211 F.Supp.3d at 502—04.

        The next case to consider the Mobility arbitration provision is Revitch v. DIRECTV,

  977 F.3d 713 (9th Cir. 2020), decided the month after the Fourth Circuit’s decision in this

  case. The Ninth Circuit stated that:

        we rely on the “written terms alone” when the “contract language is clear and

        explicit and does not lead to absurd results.” Kashmiri, 67 Cal. Rptr. 3d

        at 652 (emphasis added).           Here, absurd results follow from DIRECTV’s

        preferred interpretation:        Under this reading, Revitch would be forced to

        arbitrate any dispute with any corporate entity that happens to be acquired by



                                                  19
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 20 of 26 PageID #: 2360




        AT&T, Inc., even if neither the entity nor the dispute has anything to do with

        providing wireless services to Revitch—and even if the entity becomes an

        affiliate years or even decades in the future. The Eastern District of New

        York, addressing a similar set of facts in Wexlerv.AT&TCorp., 211 F. Supp.

        3d 500, 504 (E.D.N.Y. 2016), concluded that “no reasonable person would

        think that checking a box accepting the ‘terms and conditions’ necessary to

        obtain cell phone service would obligate them [sic] to arbitrate literally every

        possible dispute he or she might have with the service provider, let alone all

        of the affiliates under AT&T Inc.’s corporate umbrella—including those who

        provide services unrelated to cell phone coverage.” We agree.

               “IW]e look to the reasonable expectation of the parties at the time of
        contract.” Kashmiri, 67 Cal. Rptr. 3d at 652. We also may explain a contract

        “by reference to the circumstances under which it was made, and the matter

        to which it relates.” Cal. Civ. Code   § 1647. Here, when Revitch signed his
        wireless services agreement with AT&T Mobility so that he could obtain cell

        phone services, he could not reasonably have expected that he would be

        forced to arbitrate an unrelated dispute with DIRECW, a satellite television

        provider that would not become affiliated with AT&T until years later

        Accordingly, we are satisfied that a valid agreement to arbitrate between

        Revitch and DIRECTV does not exist.

  Revitch, 977 F.3d at 717—18.




                                               20
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 21 of 26 PageID #: 2361




         The Court added that “[c]ontraryto the dissent’s characterization, our conclusion that

  DIRECTV’s preferred interpretation of the contract is absurd has nothing to do with the

  relative merits of arbitration compared to litigation. Dissent at 727—28. We are merely

  following the Supreme Court’s command that ‘a party cannot be required to submit to

  arbitration any dispute which he has not agreed so to submit.’ AT&T Techs., Inc. v.

  Commc’ns Workers ofAm., 475 U.S. 643, 648 (1986) (quoting United Steelworkers of

  Am. v. Warrior& Gulf Navigation Co., 363      u.s. 574, 582 (1960)).   Interpreting Revitch’s

  agreement to arbitrate a dispute with AT&T Mobility as a consent to arbitrate any and all

  disputes with unknown corporate entities to be acquired by AT&T, Inc. years in the future

  is undoubtedly absurd.     We are not persuaded by the dissent’s argument that the

  absurd-results canon is inapplicable in this extreme case.” Revitch, 977 F.3d at 719, n.3.

         In making a decision contrary to the decision in this case, the Ninth Circuit obviously

  considered and rejected the Fourth Circuit decision:

        We are aware that the Fourth Circuit, considering a recent case presenting

        facts and issues substantially similarto those presented here (including, most

        pertinently, an arbitration clause identical to that signed by Revitch), has

        arrived at the opposite conclusion. See Mey v. DIREC TV, LLC, 971 F.3d 284

        (4th Cir. 2020). Moreover, we are aware that with our decision today, we are

        opening a circuit split on this difficult issue: Can anything less than the most

        explicit “infinite language” in a consumer services agreement bind the

        consumer to arbitrate any and all disputes with (yet-unknown) corporate

        entities that might later become affiliated with the service provider—even



                                               21
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 22 of 26 PageID #: 2362



         when neither the entity nor the dispute bear any material relation to the

         services provided under the initial agreement? See David Horton, In finite

         Arbitration Clauses, 168 U. Pa. L. Rev. 633, 670—78 (2020).

                Much of the Fourth Circuit’s reasoning in Meytracks that of the dissent

         here, and as such is already addressed in our foregoing analysis. There is,

         however, one particular point in the Mey opinion which does merit additional

         attention. Namely, the majority in Mey contends that in evaluating the

         soundness of DIRECTV’s preferred interpretation of the arbitration clause, it

         would be inappropriate for a court to consider the “troubling hypothetical

         scenarios” to which such an interpretation could give rise. 971 F.3d at

         293—95. For that contention, the Fourth Circuit relies on Parm v. Bluestem

         Brands, Inc., 898 F.3d 869, 878 (8th Cir. 2018), which it characterizes as

         “rejecting interpretation by hypothetical in favor of looking ‘to the underlying

         factual allegations” in the case at bar, Mey, 971 F.3d at 294. But we

         understand Parm to stand for a narrower proposition, and one that is

         ultimately inapposite here.

  Revitch, 977 F.3d at 719—20.

         The “hypotheticals merely serve to bolster our conclusion that the parties’

  intention—based on their reasonable expectations at the time of contract—was not to form

  an arbitration agreement of the kind that DIRECTV would now have us read into the

  contract.” Id. at 721.




                                               22
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 23 of 26 PageID #: 2363



         The most recent case which this Court has seen examining the Mobility provision is

  Thomas v. Cricket Wireless, LLC, 2020 WL 7260532 (N.D. Cal. Dec. 10, 2020), in which

  the Court held that the scope of the Mobility arbitration provision is “inoperably broad and

  thereby unconscionable.” Thomas, 2020 WL 7260532, at *7

         Judge Alsup explained that:

        As at least one other court has observed, the scope of AT&T Mobility’s

        arbitration agreement is “unusually broad as to the subject matter it purports

        to cover. Even agreements traditionally classified as ‘broad’ because they

        cover all disputes ‘arising out of or ‘relating to’ the underlying agreement

        evidences only the parties’ intent ‘to have arbitration serve as the primary

        recourse for disputes connected to the agreement containing the clause.”

         Wexler, 211 F.Supp.3d at 502 (citation omitted) (emphasis in original). AT&T

        Mobility’s arbitration provision, however, is not just limited to disputes

        concerning its wireless services agreement.         Instead, it goes further and

        purports to cover “all disputes and claims” between Waters and Mobility’s

        affiliates, no matter how unrelated those claims are to the wireless services

        agreements Waters signed with Mobility in 2018 and 2019. Cricket is not

        even coy about the overbreadth of the Mobility’s arbitration provision. In fact,

        it contends that the arbitration agreements Waters signed “require arbitration

        of ‘all disputes and claims,’ with no exceptions”   .   .   .




               But as the undersigned noted in Espana [v. SmartPay Leasing, Inc.,

        2017 WL 4390182 (N.D. Cal. Oct.3, 2017) (Alsup, J)], reading an arbitration

        provision as applying to any and every claim between the parties, “even

                                              23
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 24 of 26 PageID #: 2364



         including employment and tort claims, with no limiting principle would render

         the clause impermissibly broad, and therefore inoperable.”           2017 WL

         4390182, at *3 Similarly, in In re Jiffy Lube, Judge Miller refused to enforce

         the defendants “incredibly broad” arbitration clause, which provided “that any

         and all disputes, controversies or claims...will be resolved by mandatory

         arbitration.” 847 F.Supp.2d at 1262. There, the plaintiff had signed an oil

         change contract that contained said arbitration provision. Thereafter, the

         plaintiff happened to join an unrelated putative class action against the

         defendant for unsolicited and mass marketed text messages in violation of the

        TCPA. The defendant tried to compel arbitration of the plaintiff’s TCPA claim

         based on the arbitration provision contained within the oil change contract.

        Judge Miller observed that the language of the arbitration agreement was “not

         limited to disputes arising from or related to the transaction or contract at

        issue” and that the defendant had not identified a single decision “involving

        an arbitration agreement that is so unlimited[.J” Ibid.



        As Judge Miller noted, “a suit by [the plaintiff] against [the defendant]

        regarding a tort action arising from a completely separate incident could not

        be forced into arbitration   —   such a clause would clearly be unconscionable.”

        Id. at 1262—63.

  Thomas, 2020 WL 7260532, at *Q_

        Finally, Thomas dismissed any concern that finding a provision such as the Mobility

  arbitration provision would violate Conception:

                                                 24
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 25 of 26 PageID #: 2365



        Lastly, Cricket states, without elaborating, that the undersigned’s language in

        Espana, as well as a finding herein that AT&T Mobility’s arbitration provision

        is unconscionable would be in tension with the Supreme Court’s decision in

        AT&T Mobility LLC v. Conception, 563 U.S. 333 [(2011)]. This order

        disagrees. Though it appears that Conception involved Mobility’s same

        broad arbitration clause, its scope was not at issue. See id. at 336. Rather,

        the issue there was whether or not the FAA preempted the California

        Supreme Court’s decision in Discover Bank v. Superior Court, 36 Cal.4th

        148 (1005), which had held that class waivers in consumer arbitration

        agreements were unconscionable under a certain set of conditions. The

        Supreme Court found the FAA did preempt the rule elucidated in Discover

        Bank because it stood “as an obstacle to the accomplishment and execution

        of the full purposes and objectives of Congress.” Id. at 352 (citation and

        quotation omitted). It noted that Section 2 of the FAA “permits agreements

        to arbitrate to be invalidated by generally applicable contract defenses, such

        as. ..unconscionability, but not by defenses that apply only to arbitration or

        derive their meaning from the fact that an agreement to arbitrate is at issue.”

        Id. at 339 (citation and quotation omitted). Thus, to the extent Cricket argues

        that Conception stands for the proposition that an arbitration provision

        cannot be deemed unenforceable based on state unconscionability law, it is

        incorrect.   The   general   doctrine        of   unconscionability,   unlike   the

        arbitration-specific rule in Discover Bank, does not derive its meaning from



                                                25
Case 5:17-cv-00179-JPB-JPM Document 198 Filed 02/12/21 Page 26 of 26 PageID #: 2366



        the fact that an agreement to arbitrate is at issue. Rather, it applies to all

        contracts, not just agreements to arbitrate.

                In short, Conception did not disruptthe Supreme Court’s longstanding

        principle that “[gjenerally applicable contract defenses, such asfraud, duress,

        or unconscionability, may be applied to invalidate arbitration agreements

        without contravening’ Section 2 of the FAA.          Dr. Associates, Inc. v.

        Casarotto, 517 U.S. 681, 682 (1996).

  Thomas, 2020 WL 7260532, at *1 21 3.

        This Court agrees with the preceding authorities. The Mobility arbitration provision

  is overbroad, absurd and unconscionable, and far exceeds anything contemplated by

  Congress in enacting the FAA.

        Based upon all of the foregoing, this Court finds that the arbitration provision in the

  Mobility agreement is unconscionably broad.       Defendant DIRECW, LLC’s Motion to

  Compel Arbitration and to Stay Litigation and Supporting Memorandum of Law [Doc. 15]

  is DENIED.2

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: February 12, 2021.


                                            JO         ON BAILEY
                                            UNITED STATES DISTRICT JUDGE

        2
            In light of the recent decisions in Revitch and Thomas and in light of the
  limitations of § 2 of the FAA and Judge Harris’ excellent dissent, the undersigned would
  respectfully urge that the Fourth Circuit should revisit its prior decision.


                                              26
